Citation Nr: 1530392	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-27 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than October 27, 1989, for the grant of service connection for dysthymic disorder.

2.  Entitlement to an initial rating in excess of 70 percent for dysthymic disorder prior to October 27, 1989.

3.  Entitlement to an effective date earlier than December 16, 1993, for the grant of service connection for asthma with coronary obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which, granted entitlement to service connection for dysthymic disorder with an initial 30 percent rating, effective December 16, 1993.

In November 2002, the RO increased the rating for dysthymic disorder from 30 percent to 50 percent, effective from December 16, 1993.

In April 2009, the RO assigned an effective date of October 27, 1989, for the grant of service connection for dysthymic disorder.

In October 2009, the Board, in pertinent part, granted an initial rating of 70 percent for dysthymic disorder for the period beginning October 27, 1989, and remanded the claim for an effective date earlier than October 27, 1989, for the grant of service connection for dysthymic disorder, for the issuance of a Statement of the Case in response to a notice of disagreement filed in response to the April 2009 rating decision.  The Board also remanded the claim for an initial rating higher than 70 percent for dysthymic disorder prior to October 27, 1989, since it was inextricably intertwined with the earlier effective date claim.

The Board acknowledges that the Veteran has a pending claim for an effective date earlier than December 16, 1993, for the grant of service connection for asthma with COPD, which the Veteran argues is intertwined with the earlier effective date claim for dysthymic disorder.  This is based on the premise that both disabilities have co-existed, presumably, since the Veteran's discharge from service.  See, May 2015 Appellant's Brief.  

However, as will be discussed in the decision below, the award of an earlier effective date for the grant of service connection for the dysthymic disorder is not dependent upon the date when the Veteran's symptoms first manifested.  Accordingly, the Board finds that the two earlier effective date claims are not intertwined and will proceed with adjudication of the claim for an earlier effective date for the grant of service connection for dysthymic disorder. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of an effective date earlier than December 16, 1993, for the grant of service connection for asthma with COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The earliest date of claim subsequent to the May 1979 final rating decision denying entitlement to service connection for depressive neurosis, was the Veteran's October 27, 1989, claim to reopen the issue of entitlement to service connection for a depressive disorder, which is the appropriate effective date.

2.  Since there is no legal basis to assign an effective date earlier than October 27, 1989 for the grant of service connection for dysthymic disorder, there is also no legal basis for entitlement to an initial rating higher than 70 percent for dysthymic disorder for the period prior to October 27, 1989.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 27, 1989, for the award of service connection for dysthymic disorder are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.158, 3.400 (2014).  

2.  The criteria for an initial rating in excess of 70 percent for dysthymic disorder prior to October 27, 1989, are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9433 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an earlier effective date of May 13, 1977, the date of his discharge from service, for the grant of service connection for dysthymic disorder.

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).

Where evidence requested in connection with an original claim, a claim for increase or to reopen, or for the purpose of determining continued entitlement is not furnished within one year of the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (2014).  Where a prior claim has been abandoned, the veteran must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b) (2014).

The Veteran's original claim for service connection for a psychiatric disorder was filed with VA in August 1977.  

In May 1979, the VA denied the claim.  

The Veteran did not file a notice of disagreement, and the May 1979 rating decision became final.  See 38 U.S.C.A. § 7105.

The Veteran filed to reopen his claim in March 1981.  In a letter dated later that month, the RO asked the Veteran to submit additional evidence in support of his claim, indicating that he had a current psychiatric disability which had existed since the date of his discharge from service.

The record does not show that a response was received within one year of the RO's March 1981 request.  As such, the claim was abandoned.  See 38 C.F.R. § 3.158(a); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).  Once a claim has been abandoned under 38 C.F.R. § 3.158, the Secretary need not advise a claimant of his appellate rights, and no further action is required by the RO until a new claim is received. Id.

In this regard, the Board notes that it appears that additional service personnel records were added to the record in March 1981.  Regulation provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding provisions for reopening a previous final decision.  38 C.F.R. § 3.156(c).  

These records show that in November 1973 the Veteran completed an inpatient program on alcohol rehabilitation and in September 1976 "performed counseling, educational, and administrative functions in support of social actions program."  However, these records do not reflect any treatment for, or diagnosis of, a psychiatric disorder and are not relevant as to whether the Veteran had a currently diagnosed psychiatric disorder that had existed since his discharge from service.  Accordingly, the provisions of 38 C.F.R. § 3.156(c) do not apply in this case.

The Veteran filed to reopen his claim on October 27, 1989.  The earliest date after the May 1979 rating decision that the Veteran expressed an intent to reopen his claim for service connection is October 27, 1989, which is the presently assigned effective date - the date the claim was reopened. 

The Veteran's main contention in this case is that he should be assigned an effective date of May 13, 1977 for the grant of service connection for his dysthymic disorder based on the fact that he has had symptoms of the disorder since his discharge from service.  

However, under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400(r).  Thus, the October 27, 1989, date of claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.  There is no evidence that the Veteran attempted to reopen his claim for service connection for any psychiatric disorder, including dysthymic disorder, prior to that date after his prior claim was abandoned.  Because the Veteran did not file a claim to reopen prior to that date, VA is precluded, as a matter of law, from granting an effective date prior to October 27, 1989, for service connection for dysthymic disorder.

In this regard, it is important for the Veteran to understand that there is evidence in this case that both supports and refutes his claim that he has a disability related to service.  The fact that the claim was denied, and then years later granted based on new and material evidence does not support a finding that service connection is warranted from the day the Veteran left service.  A difference of opinion of two claims examiners years apart is not a basis to grant an earlier effective date. 

Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).

With regard to the Veteran's claim for an initial rating higher than 70 percent for dysthymic disorder prior to October 27, 1989, as the Veteran's claim for an effective date for service connection prior to October 27, 1989 for dysthymic disorder has been denied, there is no legal basis upon which to grant an increased rating prior to October 27, 1989 for this service-connected disorder.  As such, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The resolution of the Veteran's appeal for earlier effective dates turns on the law as applied to the undisputed facts in the Veteran's claim regarding the date his claim was received and date his entitlement arose.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claims.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.



ORDER

An effective date earlier than October 27, 1989, for the grant of service connection for dysthymic disorder, is denied.

An initial rating in excess of 70 percent for dysthymic disorder prior to October 27, 1989, is denied.


REMAND

In September 2010, the Veteran, through his representative, filed an informal claim for an effective date earlier than December 16, 1993, for the grant of service connection for asthma with COPD.  In an October 2011 administrative decision, the RO denied the Veteran's claim.  The Veteran expressed disagreement with the decision in a January 2011 statement and specifically requested a de novo review prior to the issuance of a Statement of the Case (SOC).  The RO has not issued a SOC which addressed this issue. 

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to an effective date earlier than December 16, 1993, for the grant of service connection for asthma with COPD must be remanded for additional action.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case addressing the issue of entitlement to an effective date earlier than December 16, 1993, for the grant of service connection for asthma with COPD.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


